Title: [Diary entry: 11 September 1786]
From: Washington, George
To: 

Monday 11th. Mercury at 62 in the Morning—66 at Noon and 64 at Night. Rain fell in the Night. Morning drizzling with the Wind at North tho’ little of it. Rid to Muddy hole, Dogue run & Ferry Plantations, and to my Ditchers at the Meadow. At the last mentioned Plantation my people would have about finished this afternoon sowing the cut of Corn on the Hill with Wheat. Colo. Simms came here and dined on his way to Port Tobacco Court, & crossed the River afterwards.